Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@kapalua.com MAUI LAND & PINEAPPLE REPORTS 2nd QUARTER 2015 RESULTS KAPALUA RESORT, Hawaii, August 6, 2015 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported a net loss of $818,000, or $(0.04) per share, for the second quarter of 2015, compared to a net income of $477,000 or $0.03 per share for the second quarter of 2014. The Company reported revenues of $2.8 million and $5.0 million during the second quarters of 2015 and 2014, respectively. In May 2014, the Company sold a 4-acre parcel and building that serves as the maintenance facility for the Kapalua Plantation Golf Course for $2.3 million. The sale resulted in a gain of $1.5 million. For the six months ended June 30, 2015, the Company reported a net loss of $1.9 million or $(0.10) per share, compared to a net loss of $432,000, or $(0.02) per share, for the six months ended June 30, 2014. The Company reported revenues of $5.6 million and $7.5 million during the six months ended June 30, 2015 and 2014, respectively. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 2nd quarter 2015 operating results will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com . About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ - $ 2,300 Commissions 211 153 Leasing 1,422 1,409 Utilities 807 829 Resort amenities and other 325 318 Total operating revenues 2,765 5,009 OPERATING COSTS AND EXPENSES Real estate Cost of sales - 835 Other 248 333 Leasing 611 586 Utilities 582 572 Resort amenities and other 265 190 General and administrative 487 543 Share-based compensation 143 153 Depreciation 555 587 Pension and other postretirement expenses 76 141 Total operating costs and expenses 2,967 3,940 OPERATING (LOSS) INCOME ) 1,069 Interest expense ) ) NET (LOSS) INCOME $ ) $ 477 Pension, net of income taxes of $0 211 146 COMPREHENSIVE (LOSS) INCOME $ ) $ 623 NET (LOSS) INCOME PER COMMON SHARE BASIC AND DILUTED $ ) $ 0.03 Page 2 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Six Months Ended June 30, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ - $ 2,300 Commissions 323 236 Leasing 2,837 2,721 Utilities 1,623 1,551 Resort amenities and other 776 670 Total operating revenues 5,559 7,478 OPERATING COSTS AND EXPENSES Real estate Cost of sales - 835 Other 417 638 Leasing 1,149 1,136 Utilities 1,194 1,145 Resort amenities and other 479 471 General and administrative 1,069 868 Share-based compensation 692 295 Depreciation 1,113 1,171 Pension and other postretirement expenses 152 282 Total operating costs and expenses 6,265 6,841 OPERATING (LOSS) INCOME ) 637 Interest expense ) ) NET LOSS $ ) $ ) Pension, net of income taxes of $0 422 292 COMPREHENSIVE LOSS $ ) $ ) NET (LOSS) INCOME PER COMMON SHARE BASIC AND DILUTED $ ) $ ) Page 3
